 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   MIGUEL DELGADO,                              Case No. 2:20-cv-09324-JAK (AFM)
11                       Plaintiff,
                                                  ORDER ACCEPTING FINDINGS
12                                                AND RECOMMENDATIONS OF
            v.
13                                                UNITED STATES MAGISTRATE
     GAVIN NEWSOM, et al.,                        JUDGE
14
                         Defendants.
15

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and

18   Recommendation of United States Magistrate Judge. The time for filing Objections

19   to the Report and Recommendation has passed and Objections have not been

20   received.   The Court accepts and adopts the Magistrate Judge’s Report and

21   Recommendation.

22         IT THEREFORE IS ORDERED that Judgment be entered dismissing this

23   action without prejudice for failure to prosecute.

24

25   DATED: -XO\

26
                                            ____________________________________
27                                                  JOHN A. KRONSTADT
28
                                              UNITED STATES DISTRICT JUDGE
